Citation Nr: 0309529	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for keloids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 1999 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a decision of May 2001, the Board found that a rating 
decision in June 1997 by the RO in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for keloids, was final and that new and material 
evidence had been received to reopen the claim.  The Board 
remanded the case to the RO for further development of the 
evidence.

On September 26, 2002, the veteran appeared and testified at 
a personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002). ; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

Although the RO informed the veteran generally of information 
concerning his claim in March 2002, VA has not fulfilled the 
duty to notify him specifically as to what information is 
needed to support his claim under the VCAA as contemplated 
under controlling legal authority.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which authorized the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" was invalid.  
Further, upon notice to the veteran of proposed reliance upon 
a medical treatise as to the cause or etiology, the veteran 
recently stated that he had no further evidence to submit 
that could lead to a favorable decision on the current 
record.  As matters stand, the record has a procedural defect 
in the notice required under the VCAA that may no longer be 
cured by the Board.  Accordingly, the Board must remand the 
case to the RO in order to satisfy VA's duty to notify the 
veteran.

Under the circumstances, this case is REMANDED to the RO to 
notify the veteran as follows:

We have a duty to notify you and your representative of 
any information and evidence needed to substantiate and 
complete a claim for VA benefits.  Information means non-
evidentiary facts, such as your address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  In 
your case, evidence needed to substantiate your claim for 
service connection for keloids would be medical evidence 
showing that you developed the skin disease hidradenitis 
suppurativa during your period of active service or a 
medical opinion by a competent medical professional, who 
has reviewed your service medical records and pertinent 
postservice medical records, that your current 
hidradenitis suppurativa with keloid formation is related 
to skin manifestations in service that were documented in 
your service medical records.  You are expected to obtain 
and submit such evidence needed to substantiate your 
claim, if you are able to do so.  

The RO should allow the veteran the period of time provided 
by law for a response.  Following completion of these 
actions, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If the 
decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purpose of this REMAND is to fulfill VA's duty to 
notify the veteran under the VCAA.  No action is required of 
the veteran until he receives further notice.  
 
In addition to evidence, the appellant has the right to 
submit additional argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



